Citation Nr: 0213659	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  01-04 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from May 1954 to June 1963.  
His claims comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

In March 2001, the veteran requested personal hearings at the 
RO and before a Member of the Board.  He was provided with a 
hearing at the RO in August 2001.  In May 2002, the veteran 
withdrew his request for a hearing before a Member of the 
Board.  There are no other outstanding hearing requests of 
record.


FINDINGS OF FACT

1. A February 1998 rating decision denied service connection 
for a right knee disorder, and an October 1998 Board decision 
denied service connection for a left knee disorder.

2. The evidence associated with the claims file subsequent to 
the February 1998 rating decision and the October 1998 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims.  






CONCLUSIONS OF LAW

1. The February 1998 rating decision denying service 
connection for a right knee disorder is final.  38 U.S.C.A. § 
7105(a)(c) (West 1991); 38 C.F.R. §§ 20.200, 20.1103 (2001).

2. New and material evidence has not been presented to reopen 
a claim of entitlement to service connection for a right knee 
disorder, and therefore requirements to reopen the claim have 
not been met.  38 U.S.C.A. § 5103, 5103A, 5108, 7105 (West 
Supp. 2002); 38 C.F.R. § 3.156 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102 and 3.159).

3. The Board's October 1998 decision denying service 
connection for a left knee disorder is final.  38 U.S.C.A. § 
7104 (West Supp. 2002); 38 C.F.R. § 20.1100 (2001).

4. New and material evidence has not been presented to reopen 
a claim of entitlement to service connection for a left knee 
disorder, and therefore requirements to reopen the claim have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 
Supp. 2002); 38 C.F.R. §§ 3.156, 3.307, 3.309 (2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The veteran was notified of this 
regulatory change in an April 2001 letter.  As set forth 
below, the RO's actions throughout the course of this appeal 
satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a September 2000 letter and rating decision of the 
evidence needed to substantiate his claims, and he was 
provided an opportunity to submit such evidence.  Moreover, 
in a December 2000 statement of the case and a supplemental 
statement of the case issued in February 2002, the RO 
notified the veteran of regulations pertinent to service 
connection claims requiring new and material evidence, and 
informed him why his claims had been denied.  He was provided 
additional opportunities to present evidence and argument in 
support of his claims.  In addition to notification given to 
the veteran in the rating decision, statement of the case, 
and supplemental statement of the case, the RO sent a letter 
to the veteran in April 2001 detailing the responsibility of 
VA to obtain service medical records, VA treatment records, 
and records held by other Federal departments or agencies.  
In addition, the RO specifically requested that the veteran 
submit names, addresses, and approximate dates of treatment 
for his bilateral knee disorders so that VA may assist in 
obtaining those records.  Finally, in a July 2000 letter, the 
veteran was informed that the best type of evidence to 
establish service connection for his bilateral knee disorders 
would be in the form of statements from physicians that had 
treated him during or shortly following service.  The Board 
finds that the foregoing information provided to the veteran 
specifically satisfies the requirements of 38 C.F.R. § 5103 
of the new statute in that the veteran was clearly notified 
of the evidence necessary to substantiate his claims.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been received, as have VA 
outpatient treatment reports.  In addition, the veteran was 
provided with VA examinations for joint disorders, most 
recently in May 2000.  Finally, in August 1999, the veteran 
asserted that he had only received medical treatment at VA 
medical facilities.  In this regard, all known and available 
service, private, and VA medical records have been obtained 
and are associated with the veteran's claims file.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service. 38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2001).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2001).  Certain chronic diseases, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The veteran requests that the Board reopen and grant his 
claims of entitlement to service connection for right and 
left knee disorders on the basis that he has submitted new 
and material evidence.  The Board observes that the veteran's 
claim for service connection for a right knee disorder was 
addressed in a February 1998 rating decision.  His service 
connection claim for a left knee disorder was addressed in an 
October 1998 Board decision.  Service connection was denied 
for both claims, and those decisions are final.  See 38 
U.S.C.A. §§ 7104, 7105 (West Supp. 2002); 38 C.F.R. 
§§ 20.1100, 20.1103 (2001).  In June 2000, the veteran 
requested that his service connection claims be reopened.  In 
a September 2000 rating decision, the RO denied both claims.  
The veteran disagreed with that decision and initiated a 
timely appeal.  As there are prior final decisions for these 
claims, the February 1998 rating decision and the October 
1998 Board decision, the Board is required to determine 
whether new and material evidence has been presented before 
reopening and adjudicating the service connection claims for 
the disorders at issue on the merits.  See Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1980). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a), as in effect prior to 
August 29, 2001; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  As 
the veteran filed his claim prior to that date, the earlier 
version of the law, as set forth above, remains applicable in 
this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

For the reasons discussed below, the Board finds that the 
veteran has failed to produce new and material evidence 
sufficient to reopen his claims of entitlement to service 
connection for right and left knee disorders.  See 38 
U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  

The necessary evidence that was absent from the record at the 
time of the February 1998 rating decision was medical 
evidence showing that the veteran's current right knee 
disorder was incurred during service.  There was also no 
medical evidence that the veteran's osteoarthritis had its 
onset within one year of separation from service.  The Board 
considered the veteran's in-service medical records showing 
treatment for a contusion/hematoma of the right leg with 
swelling of the knee; however, subsequent in-service 
treatment reports revealed no abnormal findings.  The Board 
found that no medical evidence of a right knee disorder was 
of record from separation until the early 1990s.  In 
addition, no physician had linked the veteran's current right 
knee disorder to service. 

The necessary evidence absent from the record at the time of 
the October 1998 Board decision was medical evidence showing 
that the veteran's current left knee disorder was incurred 
during active service.  In addition, there was no medical 
evidence that the veteran's osteoarthritis occurred during 
active service, or within one year thereafter.  The Board had 
considered service medical records showing that the veteran 
was treated for an abrasion of the left knee in August 1960, 
and an August 1961 record reflecting that the veteran was 
seen on two occasions with complaints of left ankle and leg 
pain following an automobile accident.  However, no follow-up 
treatment was noted, and at separation in June 1963, the 
veteran's feet and lower extremities were clinically 
evaluated as normal.  The Board also contemplated the July 
1993 VA examination where the veteran reported that he had 
injured his left knee playing football in 1959.  While he was 
diagnosed with post-traumatic osteoarthritis of the left 
knee, the examiner made no reference to active service.  An 
October 1994 VA examination reflected that the veteran 
underwent a left knee total knee arthroscopy for degenerative 
disease in June 1994, and at his March 1995 RO hearing, the 
veteran testified that he had injured both his knees playing 
football during service.  He also reported that he had worn a 
left leg brace for 6-7 days while on "temporary duty," and 
maintained that after service he worked in carpentry until 
1991, always feeling a slight pain in his left knee.  
Finally, the Board considered the January 1998 VA examination 
where the veteran complained of bilateral knee pain and 
ambulated with a cane.  None of the treating physicians 
linked the veteran's left knee disorder to active service.  

The evidence submitted by the veteran subsequent to the 
February 1998 rating decision and the October 1998 Board 
decision included VA outpatient treatment records, September 
1998 to November 2001, and a VA hospitalization report, 
February 1999 to March 1999.  The veteran was also afforded a 
VA examination in May 2000, and an August 2000 statement from 
M.C.E. was submitted in support of the veteran's service 
connection claim.  Finally, the veteran was provided with a 
personal hearing in August 2001. 

VA outpatient treatment reports, September 1998 to November 
2001, noted that the veteran was being followed by 
orthopedics and physical therapy for post bilateral knee 
replacements.  Throughout his treatment, the veteran 
complained of bilateral knee pain, and having to use a walker 
to ambulate.  While it was noted that he had osteoarthritis 
in both knees, no statements were made regarding the etiology 
of the veteran's osteoarthritis or right and left knee 
disorders.  No references were made to active service in the 
veteran's VA outpatient treatment reports.  The May 2000 VA 
examination for joint disorders noted that the veteran had 
bilateral knee replacements in 1994 and that he ambulated 
with a walker.  The examiner commented on the hyperextension 
deformity with weight bearing secondary to his bilateral knee 
replacements, but made no statement regarding the etiology of 
the knee disorders.  In his August 2000 statement, M.C.E. 
asserted that he had served with the veteran during service 
and recalled two occasions on which the veteran injured 
himself and had to go to sick bay because of leg and knee 
pain.  He also recalled an incident where the veteran had one 
of his legs in a cast and ambulated on crutches.  At his 
August 2001 personal hearing, the veteran stated that he 
injured his right knee playing football during service in 
1959, and that he was told he would have trouble with that 
leg "later down the line."  He also stated that he had an 
abrasion on his left knee in August 1960, and injured his 
left leg in a car accident in October 1961.  The veteran 
asserted that he did not mention his bilateral knee pain at 
separation, and did not undergo any employment, life 
insurance, or medical insurance examinations after discharge.  
Instead, he stated that he first sought treatment for knee 
pain in 1993, nearly 30 years after service.  Finally, he 
maintained that he had no other injuries to his knees, except 
those occurring during active service.  

While these additional documents have been associated with 
the file subsequent to the February 1998 rating decision and 
the October 1998 Board decision, the record still does not 
contain evidence showing that the veteran's right and left 
knee disorders were incurred in or aggravated by active 
service.  Therefore, the evidence presented by the veteran is 
not so significant that it must be considered in order to 
fairly decide the merits of the appeal.

With respect to the contentions made by the veteran at his 
personal hearing, and those made by M.C.E. in August 2000, 
the Board does not doubt the veteran's sincere belief in his 
service connection claims, but the record does not 
demonstrate that the either the veteran or M.E.C. is a 
medical professional competent to render an opinion on 
matters of medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Overall, while the evidence submitted subsequent to the 
February 1998 rating decision and the October 1998 Board 
decision may be "new," in that it was not of record at the 
time of the prior decisions, it does not bear substantially 
upon the specific matter under consideration; namely, whether 
the veteran's right and left knee disorders have any relation 
to active service.  Thus, the newly submitted evidence is not 
"material," (i.e., it is not so significant that it must be 
considered in order to fairly decide the merits of the claim) 
and as such the criteria set forth in 38 C.F.R. § 3.156(a) 
for reopening a claim of service connection have not been 
met.  Accordingly, the Board finds that new and material 
evidence sufficient to reopen the veteran's service 
connection claims has not been presented.


ORDER

New and material evidence having not been submitted to reopen 
a claim for entitlement to service connection for a right 
knee disorder, the appeal is denied.

New and material evidence having not been submitted to reopen 
a claim for entitlement to service connection for a left knee 
disorder, the appeal is denied.





		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

